DETAILED ACTION
In response to communications filed 14 June 2022, claims 1, 7-8, and 11-20 are amended per applicant’s request. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “OBJECTIONS TO THE CLAIMS,” filed 14 June 2022, with respect to claims 4 and 14 have been fully considered and are persuasive.  The objection of claims 4 and 14 has been withdrawn. 
Applicant’s arguments, see section “REJECTIONS UNDER 35 U.S.C. § 101,” page 11, lines 10-23, filed 14 June 2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see section “REJECTIONS UNDER 35 U.S.C. § 102 and/or 35 U.S.C. § 103,” filed 14 June 2022, with respect to claims 1 and 11 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7 and 17 recite “wherein the score for the each identified candidate node comprises the selected value for the identified candidate node.” However, claims 1 and 11, upon which claim 7 and 17 depend, recite that the score is “generated by applying a trained machine learning model.” The original disclosure does not support both that the score comprises the selected value and is generated by a trained machine learning model. Claims 8 and 18 are rejected because they inherit this deficiency.
The specification distinguishes a “confidence score” (or “conversion probability”) generated by a trained machine learning model (see paragraphs [0035]-[0036] and [0067]) and an additional “score for candidate nodes” described in paragraph [0053]. The subject matter of claims 7 and 17 appears to relate to the “score” described in paragraph [0053]. However, the claims as recited appear to conflate these two scores, and are therefore not supported by the original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (US 8,682,932 B2) in view of Broekhuijsen (US 8,982,129 B1) and Rao et al. (US 2019/0236740 A1).

Regarding claim 1, Raghavan teaches a method comprising:
receiving, at an online concierge system, a search query including one or more search terms from a customer (see Raghavan 10:50-67, “search request . . . one or more terms”);
retrieving an item graph comprising item nodes and attribute nodes (see Raghavan 11:64-12:7, “graph . . . collection of items,” where the “related” nodes are attribute nodes);
segmenting the search query into tokens, each token comprising one or more of the search terms (see Raghavan 13:42-50 and 14:53-60, search query “Larry Ellison stock grants” is separated into tokens comprising “Larry” and “Ellison”); 
generating combinations of the tokens segmented from the search query (see Raghavan 13:42-50 and 14:53-60, “Larry Ellison . . . searched as a single term”);
identifying candidate nodes from the item graph by comparing each of a plurality of combinations of tokens to the item graph (see Raghavan 14:44-60, , “vector of candidate nodes is identified for each term . . . candidate node vectors may be intersected”);
generating a score for each of at least a set of the identified candidate nodes (see Raghavan 18:64-19:9, “ranking score”);
selecting search results comprising one or more of the identified candidate nodes based on the scores (see Raghavan 19:10-28, “sorts the search result subgraphs based on their ranking scores”); and
transmitting the search results to a customer device, wherein the search results comprise at least one item node and at least one attribute node (see Raghavan 19:52-67, “provides data indicating each search result subgraph in the result set to the requestor”).
Raghavan does not explicitly teach wherein each attribute node is connected to a set of item nodes that share an attribute represented by the attribute node.
However, Broekhuijsen teaches wherein each attribute node is connected to a set of item nodes that share an attribute represented by the attribute node (see Broekhuijsen 16:1-13 and Fig. 6, element 646c and 650, attribute “Apple” is connected to a set of item nodes “GarageBand” and “iTunes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect attribute and item nodes, as taught by Broekhuijsen, in combination with the techniques taught by Raghavan, because “Although a graph may be a reasonable topological mechanism for storing and representing such relationships, it may be a poor representation for users to navigate . . . This may present these relationships in a way that applies to a wide range of tree-navigation user interfaces (e.g., user interface controls, widgets, etc.). Furthermore, the tree like structures may be easily navigated by human users” (see Broekhuijsen 2:58-3:10).
Raghavan as modified does not explicitly teach
wherein the score for each identified candidate node is generated by applying a trained machine learning model to information about the identified candidate node to output a probability of a customer interaction with the identified candidate node, and
wherein the machine learning model is trained with a dataset associated with previous delivery orders.
However, Rao teaches
wherein the score for each identified candidate node is generated by applying a trained machine learning model to information about the identified candidate node to output a probability of a customer interaction with the identified candidate node (see Rao [0025], “for a given item-warehouse pair, the machine-learned item availability model 216 outputs a probability that the item is available at the warehouse,” where an item being “found” or “not found” by a customer is a customer interaction), and
wherein the machine learning model is trained with a dataset associated with previous delivery orders (see Rao [0027], “training datasets . . . previous delivery orders”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train a machine learning model and generate a score, as taught by Rao, in combination with the techniques taught by Raghavan as modified, because “if the item is unavailable and the customer has already ordered it, the customer may become frustrated. If item inventory could be predicted, this could reduce the time spent by pickers looking for items that are not available, and customer satisfaction with the delivery system could be improved” (see Rao [0002]).

Regarding claim 11, Raghavan teaches a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor (see Raghavan 28:28-38),
cause the processor to:
receive, at an online concierge system, a search query including one or more search terms from a customer (see Raghavan 10:50-67, “search request . . . one or more terms”);
retrieve an item graph comprising item nodes and attribute nodes (see Raghavan 11:64-12:7, “graph . . . collection of items,” where the “related” nodes are attribute nodes);
segment the search query into tokens, each token comprising one or more of the search terms (see Raghavan 13:42-50 and 14:53-60, search query “Larry Ellison stock grants” is separated into tokens comprising “Larry” and “Ellison”);
generate combinations of the tokens segmented from the search query (see Raghavan 13:42-50 and 14:53-60, “Larry Ellison . . . searched as a single term”);
identify candidate nodes from the item graph by comparing each of a plurality of combinations of tokens to the item graph (see Raghavan 14:44-60, , “vector of candidate nodes is identified for each term . . . candidate node vectors may be intersected”);
generate a score for each of at least a set of the identified candidate nodes (see Raghavan 18:64-19:9, “ranking score”);
select search results comprising one or more of the identified candidate nodes based on the scores (see Raghavan 19:10-28, “sorts the search result subgraphs based on their ranking scores”); and
transmit the search results to a customer device, wherein the search results comprise at least one item node and at least one attribute node (see Raghavan 19:52-67, “provides data indicating each search result subgraph in the result set to the requestor”).
Raghavan does not explicitly teach wherein each attribute node is connected to a set of item nodes that share an attribute represented by the attribute node.
However, Broekhuijsen teaches wherein each attribute node is connected to a set of item nodes that share an attribute represented by the attribute node (see Broekhuijsen 16:1-13 and Fig. 6, element 646c and 650, attribute “Apple” is connected to a set of item nodes “GarageBand” and “iTunes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect attribute and item nodes, as taught by Broekhuijsen, in combination with the techniques taught by Raghavan, because “Although a graph may be a reasonable topological mechanism for storing and representing such relationships, it may be a poor representation for users to navigate . . . This may present these relationships in a way that applies to a wide range of tree-navigation user interfaces (e.g., user interface controls, widgets, etc.). Furthermore, the tree like structures may be easily navigated by human users” (see Broekhuijsen 2:58-3:10).
Raghavan as modified does not explicitly teach
wherein the score for each identified candidate node is generated by applying a trained machine learning model to information about the identified candidate node to output a probability of a customer interaction with the identified candidate node, and
wherein the machine learning model is trained with a dataset associated with previous delivery orders.
However, Rao teaches
wherein the score for each identified candidate node is generated by applying a trained machine learning model to information about the identified candidate node to output a probability of a customer interaction with the identified candidate node (see Rao [0025], “for a given item-warehouse pair, the machine-learned item availability model 216 outputs a probability that the item is available at the warehouse,” where an item being “found” or “not found” by a customer is a customer interaction), and
wherein the machine learning model is trained with a dataset associated with previous delivery orders (see Rao [0027], “training datasets . . . previous delivery orders”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train a machine learning model and generate a score, as taught by Rao, in combination with the techniques taught by Raghavan as modified, because “if the item is unavailable and the customer has already ordered it, the customer may become frustrated. If item inventory could be predicted, this could reduce the time spent by pickers looking for items that are not available, and customer satisfaction with the delivery system could be improved” (see Rao [0002]).

Regarding claims 2 and 12, Raghavan as modified teaches wherein the at least one attribute node in the search results comprises a widget configured to at least one of: expand the attribute node to display item nodes that are below the attribute node in a taxonomy of the item graph; or execute a new search query based on terms associated with the attribute node (see Broekhuijsen 17:40-67).

Regarding claims 3 and 13, Raghavan as modified teaches further comprising executing a new search query in response to receiving a selection of the at least one attribute node in the search results (see Broekhuijsen 17:40-67 and 7:35-48, “user may click on a (representation of a) node . . . display information relating to that node”).

Regarding claims 4 and 14, Raghavan as modified teaches further comprising transmitting new search results for the new search query to the customer device, wherein the new search results comprise a plurality of child nodes to the attribute node (see Broekhuijsen 7:35-48, “descendant nodes”).

Regarding claims 5 and 15, Raghavan as modified teaches wherein identifying candidate nodes from the item graph by comparing each of the plurality of combinations of tokens to the item graph comprises: identifying a candidate node as an item node having at least one connection in the item graph to an attribute node matching one or more tokens in a combination of tokens (see Raghavan 13:34-41 and 16:43-65, candidate node “A” is identified and has at least one connection to attribute node “B”).

Regarding claims 6 and 16, Raghavan as modified teaches wherein identifying candidate nodes from the item graph by comparing each of a plurality of combinations of tokens to the item graph comprises: retrieving a mapping between one or more of the tokens and alternative terms; and comparing tokens in a combination of tokens and alternative terms mapped to the tokens in the combination of tokens to the item graph (see Raghavan 13:59-14:3, “search request may be reformulated by adding . . . synonyms, hypernyms, hyponyms”).

Regarding claims 7 and 17, Raghavan as modified teaches further comprising:
determining a plurality of values for each identified candidate node, each value corresponding to comparison of tokens in a combination of tokens to the item graph or corresponding to comparison of alternative terms mapped to one or more tokens in the combination of tokens to the item graph (see Raghavan 18:64-19:9 and 15:63-16:12, “node weights . . . edge weights” and “term-frequency score” are a plurality of values for each identified candidate node); and
selecting a value for the identified candidate node as a maximum value of the plurality of values, wherein the score for the each identified candidate node comprises the selected value for the identified candidate node (see Raghavan 18:64-19:28, “ranking score”; the limitation “as a maximum value” is a non-functional description).

Regarding claims 8 and 18, Raghavan as modified teaches wherein the mapping between one or more tokens and alternative terms is based on search terms previously received from one or more customers and attributes of items selected for inclusion in orders by the one or more customers  after receiving search results for the previously received search terms (see Raghavan 15:63-16:12, “how often each node has been a member of a search result subgraph that has actually been selected by a user in a search result listing”; the clause “for inclusion in orders” is an intended use).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (US 8,682,932 B2) in view of Broekhuijsen (US 8,982,129 B1) and Rao et al. (US 2019/0236740 A1) as applied to claims 1 and 11 above, and further in view of Rouse et al. (US 2014/0278986 A1).

Regarding claims 9 and 19, Raghavan as modified does not explicitly teach further comprising causing the search results including the at least one attribute node and the at least one item node to be displayed in a grid.
However, Rouse teaches further comprising causing the search results including the at least one attribute node and the at least one item node to be displayed in a grid (see Rouse [0321], “grid of search results”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claims invention to display the search results in a grid, as taught by Rouse, in combination with the techniques taught by Raghavan as modified, because “This makes it much easier for users to find desired content” (see Rouse [0321]).

Regarding claims 10 and 20, Raghavan as modified teaches wherein the search results are displayed in the grid in a ranked order (see Rouse [0321] and Raghavan 19:10-28, where the search results display in the grid, taught by Rouse, are displayed in ranked order, as taught by Raghavan).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159